The opinion of the court was delivered by
McIyeb, A. J.
This was an action brought by the plaintiff, in the county of Richland, to recover certain articles of personal property or the value thereof. By the consent of parties, an order was made by the Court of Common Pleas for that county: <f That it be referred to Nathaniel B. Barnwell, Esq., master for Richland county, to take testimony and determine all issues of fact and law in the above-stated cause, and that he report his actings and doings in said c,ause with all convenient speed to this court.”
Pursuant to this order the master made his report, to which sundry exceptions were filed by the defendant, and when the case came on for hearing before Judge Hudson, the defendant, for the first time, raised the objection “ that the master had not jurisdiction to determine the^issues in the cause.” The judge *474thereupon directed the master to file with the clerk the testimony-taken before him in the cause, which was subsequently done, and the case was continued. 'When the case came up for hearing at the next term before Judge Fraser, he sustained the objection to the jurisdiction of the master, declined to hear the case upon its merits, and ordered “ that the proceedings under the reference be set aside and that the parties have leave to move for a trial in such mode as they may be advised.” From this ruling and order of Judge Fraser this appeal has been taken, by which the fundamental question presented is, whether, since the passage of the act creating the office of master, the issues in an action of this kind can be referred, by consent of parties, to the master, to be heard and determined by him in those counties where that office has been established.
The code was designed to establish a system of civil procedure in the courts of this state, one of the features of which was, that in certain cases there might be three modes of trial — by jury, by the court and by referees; and the real question is, whether the master’s act (16 Btat. 608) was designed to abolish the last mode of trial in those counties where the office of master was established. The title of that act, to which we are at liberty to refer with a view to ascertain its object, is as follows: “ An act to repeal the 294th, 295th, 296th, 297th and 436th sections of the code of procedure within the counties herein mentioned, so as to abolish the use of referees in the said counties, and to establish in their stead the office of master.”
It will be observed that the object of the act, as declared by its title, is not to abolish the third mode of trial provided for in the code, nor was it merely to abolish the use of referees, but rather to substitute in the place of the triers, previously provided for, who might be mere private citizens, under no bond, a public officer who would be under bond; for, the language is, that these sections are to be repealed “ so as to abolish the use of referees, and to establish in their stead the office of master.” This would seem to indicate that the purpose was not to interfere with the third mode of trial, but simply to put in the place of those before whom such trial could be had, a public officer who would be under bond for the faithful performance of the duties *475of bis office; and that the master being put in the place of referees, or “ in their stead,” as it is expressed in the title, would be invested with all the powers and charged with all the duties which had been previously conferred and imposed upon referees, together with such other powers and duties as are provided for in the act.
Then, when we turn to the body of the act, we find no expression of an intention to abolish one of the modes of trial provided for by the code, except in so far as such intention may be implied from what is termed the repeal of those sections of the code named in the title of the act. But, in fact, those sections are not repealed ; they still stand as part of the general law of the state, and are only declared inoperative in the counties named. Then, too, Sections 276 and 277 of the code are left unaffected by the terms of the master’s act, and this affords a strong indication that it was not the design of that act to abolish one of the modes of trial provided for by the code, but simply to substitute in the place of referees chosen by the parties or appointed by the court a public officer before whom such trial should be had. Those sections, 276 and 277, contemplate the reference of issues for trial, and the only effect of the master’s act is to require that the issues should be referred to the master instead of to referees, in those counties where that office has been established.
Again, the master’s act does not simply confer upon those offieers the powers and require of them the performance of the duties which were heretofore conferred and imposed upon masters and commissioners in equity, but it also requires them “ to execute and perform • the orders of the said court [the Court of Common Pleas] upon references made to them or either of them, conformably to the practice of the said court, or to the practice of the Courts of Equity in this state before the said courts were abolished, and so far as the same is not inconsistent with the code of procedure as amended by this act.” Now, if the object had been to confine the masters to the powers previously conferred upon masters and commissioners in equity, it would have been very easy to say so. Instead of that, however, the masters are required to execute an$ perform the orders of the Court of Common Pleas upon *476references made to them, conformably, not merely to the practice of the old Court of Equity, but also to the practice of the-Court of Common Pleas, and that practice, under the general law of the state, which, as we have seen, is left unaffected by the master’s act, is to refer issues in certain cases to be heard and determined by referees, but as it would be “ inconsistent with the code of procedure, as amended by this [the master’s] act,” to refer such issues to referees in those counties where the office of master has been established, the reference there must be to the master.
We are, therefore, unable to concur in the conclusion reached by the Circuit judge that the master had no jurisdiction to hear this case, and, on the contrary, think that the parties were entitled to have the case heard upon the master’s report and the ■exceptions.
From the view which we have taken of this case, the other questions discussed in the argument do not arise, and need not, therefore, be considered.
The judgment of this court is, that the order of the Circuit Court be reversed, and that the case be remanded to that court, to be heard on the master’s report and the exceptions thereto.
•Simpson, C. J., and McGowaN, A. J., concurred.